Exhibit 10.24

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its named executive officers (determined by reference to
the Company’s proxy statement dated December 30, 2009). The annual base salary
for calendar year 2011 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and the other named executive officers will be as
follows:

 

Name

   Base Salary  

Timothy E. Guertin,
Corporate President and Chief Executive Officer

   $ 924,963   

Elisha W. Finney,
Corporate Senior Vice President, Finance and Chief Financial Officer

   $ 540,800   

Dow R. Wilson,
Corporate Executive Vice President and President, Oncology Systems

   $ 630,240   

Robert H. Kluge,
Corporate Senior Vice President and President, X-ray Products

   $ 424,360   

John W. Kuo,
Corporate Vice President, General Counsel and Corporate Secretary

   $ 378,290   

On November 12, 2010, the Compensation and Management Development Committee (the
“Compensation Committee”) set the performance goals for fiscal year 2011 under
the Company’s Management Incentive Plan (“MIP”) for the named executive officers
and certain other executives. The annual cash incentives under the MIP for the
Company’s Section 16 executives (including the named executive officers) are
intended to comply with the exception for performance-based compensation under
Section 162(m) of the Internal Revenue Code. For fiscal year 2011, the
Compensation Committee established a pool of funds equal to one and one-quarter
percent (1.25%) of the Company’s fiscal year 2011 earnings before interest and
taxes (“EBIT”) results (the “MIP Bonus Pool”) to be available for annual cash
incentives under the MIP to this group. The Compensation Committee has
discretion to pay each of these executives less than their corresponding share
of the MIP Bonus Pool, which is the lesser of two times the target participation
level of each executive under the MIP or a specified percentage of the MIP Bonus
Pool (as listed below). Such discretion shall be exercised by the Compensation
Committee based on the achievement of the following performance goals in fiscal
year 2011 over fiscal year 2010 and any other factors determined by the
Compensation Committee in its sole discretion. In the case of Mr. Guertin,
Ms. Finney and Mr. Kuo, payments under the MIP will be based 40% on EBIT growth
for the Company as a whole, 20% on revenue growth for the Company as a whole,
20% on net orders growth for the Company as a whole, and 20% on the executive’s
individual performance relative to specific qualitative goals. In the case of
Mr. Wilson, payment under the MIP will be based 20% on EBIT growth for the
Company as a whole, 10% on revenue growth for the Company as a whole, 10% on net
orders growth for the Company as a whole, 20% on EBIT growth for the Oncology
Systems business segment, 10% on revenue growth for the Oncology Systems
business segment, 10% on net orders growth for the Oncology Systems business
segment, and 20% on his individual performance relative to specific



--------------------------------------------------------------------------------

qualitative goals. In the case of Mr. Kluge, payment under the MIP will be based
20% on EBIT growth for the Company as a whole, 10% on revenue growth for the
Company as a whole, 10% on net orders growth for the Company as a whole, 20% on
EBIT growth for the X-ray Products business segment, 10% on revenue growth for
the X-ray Products business segment, 10% on net orders growth for the X-ray
Products business segment, and 20% on his individual performance relative to
specific qualitative goals. Payment under the MIP to the named executive
officers may vary from $0 to 230% of base salary based upon achievement under
the performance goals described above.

Set forth below are payout levels for each executive if the target and maximum
levels under the MIP are achieved:

 

      Target    Maximum (the lesser of
the following)

Name

   As a % of
base  salary    As a % of
base  salary    As a % of MIP
Bonus Pool

Timothy E. Guertin

   115%    230%    40%

Elisha W. Finney

     80%    160%    16%

Dow R. Wilson

     80%    160%    19%

Robert H. Kluge

     65%    130%    10%

John W. Kuo

     60%    120%      9%

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program. Under the
Executive Car Program, the Company provides a leased vehicle costing up to
$82,000 for the Chief Executive Officer and leased vehicles costing up to
$68,000 for the other named executive officers. Insurance, maintenance expenses
and fuel costs are also included in the Executive Car Program. Participants have
an option to purchase the car at the end of its three-year lease period or upon
retirement at the lower of its depreciated book value or its fair market value
(based on the Kelley Blue Book Auto Market Report wholesale value).

The Company does not permit its executives to use the Company’s fractionally
owned aircraft for purely personal trips. However, the Company allows and
includes in an executive’s compensation, as applicable, aircraft use
attributable to permitted spousal use of the fractionally owned aircraft for
business purposes and spousal travel on commercial airplanes deemed valuable and
appropriate for business purposes.

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and unlimited for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).

Additionally, for the benefit of the executives, the Company also provides a
Company supplemental contribution match representing retirement contributions
which could not be contributed to the executives’ qualified retirement accounts
due to Internal Revenue Code limitations. The Company also permits executives to
participate in the Company’s Deferred Compensation Plan, under which they may
defer up to 50% of their base salaries and up to 100% of their cash incentives,
and in compensation and benefit programs generally available to all other U.S.
employees, such as the Company’s Employee Incentive Plan, Employee Stock
Purchase Plan, 401(k) Retirement Program and supplemental life and disability
insurance programs.



--------------------------------------------------------------------------------

Mr. Wilson’s employment is governed by an offer letter that provides for certain
additional compensation. Please refer to Exhibits 10.22 and 10.23 of the
Company’s Annual Report on Form 10-K for the fiscal year ended October 1, 2010.

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $45,000, except that the lead director receives an annual retainer of
$60,000. The chairs of the Compensation Committee and the Nominating and
Corporate Governance Committee also receive an additional $10,000 annual
retainer for serving in these positions, and the chair of the Audit Committee
receives an additional $15,000. Each non-employee director also receives $2,000
for each Board meeting attended ($1,000 if the Board meeting was an in-person
meeting and the director attended by telephone or video conference), and $1,500
for each committee meeting attended ($750 if the committee meeting was an
in-person meeting and the director attended by telephone or video conference).
Directors who are employees receive no compensation for their services as
directors. All directors, however, receive reimbursement for out-of-pocket
expenses of the directors’ associated with attending Board and committee
meetings and for expenses related to directors’ continuing education programs.
Non-employee directors may elect to receive cash compensation as full-value
shares of the Company’s common stock, at a value equal to the fair market value
of the Company’s common stock on the date that the foregone cash compensation
otherwise would have been paid. Directors may alternatively elect to defer their
retainer and/or meeting fees under the Company’s Deferred Compensation Plan,
subject to the restrictions of applicable tax laws.

Equity Compensation. New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
non-qualified stock options to purchase 5,000 shares of common stock at an
exercise price equal to the fair market value (i.e., the closing price) of the
underlying shares of the Company’s common stock on the date of grant and an
annual grant of Deferred Stock Units having a fair market value on the date of
grant of $100,000, based on the fair market value of the Company’s common stock
on the date of grant.

Compensation for Levy as a Non-Executive Employee

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and has involvement with investor groups and key
customers. In connection with this non-executive employee role, Dr. Levy
receives the following compensation:

 

  •  

base salary of $160,000;

 

  •  

provision of a leased office space at a fair market value;

 

  •  

provision of an administrator; and

 

  •  

eligibility for the Corporation’s non-executive employee health and welfare
benefit plans, subject to his election and contributions towards those benefit
plans, as well as the Employee Incentive Plan.

Dr. Levy is not eligible to participate in the Company’s Management Incentive
Plan and in any executive perquisite programs, including the Executive Car
Program and reimbursement for executive physicals. He is also not eligible for
equity awards, paid personal leave accrual or for any supplemental retirement
contributions in excess of the Company’s matching contributions under the Varian
Medical Systems, Inc. Retirement Plan (the Company’s 401(k) Plan). He does not
receive any separate compensation for his duties serving on the Board but
receives the same reimbursement of expenses as do all other directors.